Citation Nr: 0801198	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  05-40 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition, 
diagnosed as coronary artery disease, peripheral vascular 
disease and unstable angina.  


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

A. Roth, Associate Counsel


INTRODUCTION

The veteran had active service from February 1943 until 
November 1945.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from the Department of Veterans Affairs (VA), 
Regional Office (RO) in St. Petersburg, Florida. 

In his substantive appeal, the veteran requested a Board 
hearing at the RO.   However, he subsequently withdrew this 
request in a written submission received in December 2005.

Additionally, two completed VA Forms 21-526 dated October 
1983 and May 1994 indicate that the veteran filed a service-
connection claim for blackouts.  It is unclear when these 
forms were actually received by the RO as neither document 
appears to be date stamped.  However, to the extent that the 
veteran has made a separate and distinct claim from his 
service-connection claim for a heart condition, the blackout 
claims have not yet been adjudicated and are referred to the 
RO for appropriate action.     


FINDINGS OF FACT

1.  The veteran's service medical records are not available.  

2.  A heart condition was not diagnosed until 1974.

3.  A heart condition is unrelated to active duty service.  


CONCLUSION OF LAW

A heart condition was not incurred in or aggravated by 
service, nor may such be presumed to have been incurred in or 
aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 
(2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in the line of duty, 
or for aggravation of a preexisting injury or disease in 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Under § 3.303(b), an alternative method of establishing the 
second and/or third element is through a demonstration of 
continuity of symptomatology.  See Savage v. Gober, 10 Vet. 
App. 488, 495-97; see also Clyburn v. West, 12 Vet. App. 296, 
302 (1999).  

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Savage, 10 Vet. App. at 
495-96; see Hickson v. West, 12 Vet. App. 247, 253 (lay 
evidence of in-service incurrence sufficient in some 
circumstances for purposes of establishing service 
connection); 38 C.F.R. § 3.303(b).

Where the determinative issue involves a medical diagnosis, 
competent medical evidence is required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).
The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

The first question for consideration when evaluating a direct 
service connection claim is whether competent evidence 
demonstrates a current disability.  Private treatment records 
reflect a diagnosis and treatment for coronary artery 
disease, peripheral vascular disease, and unstable angina.  
Specifically, a discharge summary from University Hospital 
dated August 1996 diagnosed the veteran with coronary artery 
disease and angina.  Further, treatment records from Miami 
Heart Institute from 1996 thorough 2002 document continued 
treatment for peripheral vascular disease, coronary artery 
disease, and unstable angina.  Therefore, the evidence of 
record reflects a current diagnosis of a heart condition. 

With respect to the second element of a service connection 
claim, that of in-service incurrence or aggravation, the 
Board must first determine whether a heart condition existed 
prior to the veteran's service.  In this regard, it is noted 
that a veteran will be considered to have been in sound 
condition when examined, accepted and enrolled for service, 
except as to defects, infirmities, or disorders noted at the 
time of the examination, acceptance, and enrollment into 
service, or where clear and unmistakable evidence 
demonstrates that the injury or disease existed before 
acceptance and enrollment and was not aggravated by such 
service.  See 38 U.S.C.A. § 1111.

In assessing whether the veteran was in sound condition upon 
entry to service, the Board notes that his service medical 
records are unavailable.  Nevertheless, lay statements from 
the veteran and his brother provide evidence that the he had 
a preexisting heart condition prior to service.  However, a 
mere history provided by the veteran of pre-service existence 
does not, in itself, constitute a notation of a pre-existing 
condition. See Paulson v. Brown, 7 Vet. App. 466, 470 (1995); 
Crowe v. Brown, 7 Vet. App. 238, 246 (1995) (independent 
medical evidence is needed to support a finding that the 
preexisting disorder increased in severity in service).  
Based on the evidence above, the Board finds that clear and 
unmistakable evidence does not rebut the presumption of 
soundness.  Finally, no other evidence of record serves to 
rebut the presumption of soundness here.  Therefore, the 
appropriate inquiry is whether a heart condition was 
incurred, rather than aggravated, during active duty.  

As stated above, the veteran's service medical records are 
unavailable.  While the Board has a heightened duty to 
consider the applicability of the benefit of the doubt, to 
assist the claimant in developing the claim, and to explain 
its decision, the case law does not, however, lower the legal 
standard for proving a claim for service connection.  Russo 
v. Brown, 9 Vet. App. 46 (1996).  

In relation to his current heart condition, he maintains that 
during service he passed out on two occasions, which required 
hospitalization.  Additionally, in a letter addressed to 
Saint Barnabas Medical Center, the veteran claimed to have 
suffered a heart attack as early as 1968.  However, this 
evidence is not consistent with the post-service medical 
evidence, which does not demonstrate any findings indicative 
of a heart condition until 1974.  Specifically, treatment 
records from Miami Heart Institute, where the veteran has 
been a patient since 1977, confirm that he underwent a 
coronary bypass surgery in 1974.  Further, the veteran also 
stated in a February 2004 communication to Stony Brook that 
he has had heart problems dating back to 1974.  

The Board has "the authority to discount the weight and 
probity of evidence in the light of its own inherent 
characteristics and its relationship to other items of 
evidence." Madden v. Brown, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).  

Although the veteran has indicated that he had experienced 
symptoms related to a heart condition since active duty, the 
Board places greater probative value on the absence of 
complaints or treatment for this disorder in the intervening 
years because this is not a symptom that the veteran is 
competent to report he has experienced.  Moreover, the multi-
year gap between service separation (1945) and evidence of a 
heart condition (29 years) also weighs against the claim.  As 
such, the probative evidence is against the claims based on 
continuity of symptomatology.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of 
medical complaints for condition can be considered as a 
factor in resolving claim).  

Next, service connection may be granted when a medical nexus 
is established between the claimed disorder and active duty 
service.  Specifically, no medical examiner or treating 
physician has established or suggested a medical nexus 
between the veteran's diagnosed coronary artery disease, 
peripheral vascular disease, or unstable angina and active 
duty.

The Board acknowledges that lay evidence concerning 
continuity of symptoms after service, if credible, is 
ultimately competent, regardless of the lack of 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir. 2006).  In adjudicating his claims, the 
Board must evaluate the veteran's credibility.  See 
Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  

The Board has considered the veteran's statements asserting 
continuity of symptomatology of his currently-diagnosed 
coronary artery disease since active duty service.  The Board 
notes, however, that the veteran is not competent to report a 
continuity of heart pathology because that is not a symptom 
that is observable by lay observation.  See 38 C.F.R. 
§ 3.159(a) (2007).  

Competency of evidence differs from weight and credibility.  
The former is a legal concept determining whether testimony 
may be heard and considered by the trier of fact, while the 
later is a factual determination going to the probative value 
of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno 
v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").

For the reasons noted above, lay statements provided by the 
veteran's brother asserting an opinion as to medical 
diagnosis and causation are also not probative.  Layno v. 
Brown, 6 Vet. App. at 470; see also Espiritu v. Derwinski, 2 
Vet. App. 482 (1992).

Next, the Board has considered whether presumptive service 
connection is warranted under 38 C.F.R. § 3.309(a).  To be 
entitled to the presumption, such disease must become 
manifest to a degree of 10 percent or more within 1 year from 
the date of separation from service.  See 38 C.F.R. 
§ 3.307(a)(3).  As the evidence of record fails to establish 
any clinical manifestations of a heart condition within the 
applicable time period, the criteria for presumptive service 
connection have not been satisfied.  

Given the absence of identified symptomatology for several 
years after discharge and no medical nexus between the 
veteran's current complaints and active duty, the Board finds 
that equipoise is not shown and the benefit of the doubt rule 
does not apply.  As the weight of the evidence is against the 
veteran's claim, the Board is unable to grant the benefit 
sought.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990).  

Finally, as provided for by the Veterans Claims Assistance 
Act of 2000 (VCAA), VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  

Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  
Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the appellant in November 2003 that fully 
addressed all four notice elements and was sent prior to the 
initial RO decision in this matter.  This letter informed the 
appellant of what evidence was required to substantiate an 
original service connection claim and advised the veteran of 
his and VA's respective duties for obtaining evidence and 
asked him to submit evidence and/or information in his 
possession to the RO.  

There is no allegation from the veteran that he has any 
evidence in his possession that is needed for full and fair 
adjudication of this claim.  Under these circumstances, the 
Board finds that the notification requirements of the VCAA 
have been satisfied as to both timing and content.

With respect to the Dingess requirements, the claimant was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal.  However, there is no prejudice in 
issuing a final decision because the preponderance of the 
evidence is against the claim for service connection.  Any 
questions as to the appropriate disability rating or 
effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

VA and the veteran attempted to obtain his service medical 
records from the National Personnel Records Center (NPRC).  
The NPRC responded in July 1995 and November 2003 that it 
could not reconstruct the information because of a fire that 
destroyed a large number of service records and that further 
efforts to locate them would be futile.  However, the 
veteran's DD 214 is associated with the claims file.   

In such circumstances, the Board has a heightened duty to 
explain its findings and conclusions and to consider 
carefully the benefit-of-the-doubt rule.  See O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991)(the BVA has a 
heightened duty in a case where the service medical records 
are unavailable). 

The Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran in the 
development of his claims. Under the circumstances of this 
case, additional efforts to assist him by obtaining service 
medical records would serve no useful purpose. See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (which holds that 
strict adherence to requirements in the law does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case and 
that such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran); see also, Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994) (which holds that remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  

These four factors are:  (1) whether there is competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability; (2) whether there is evidence 
establishing that an event, injury, or disease occurred in 
service, or evidence establishing certain diseases 
manifesting during an applicable presumption period; (3) 
whether there is an indication that the disability or 
symptoms may be associated with the veteran's service or with 
another service-connected disability; and (4) whether there 
otherwise is sufficient competent medical evidence of record 
to make a decision on the claim.  38 U.S.C. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals 
for Veterans Claims has stated that this element establishes 
a low threshold and requires only that the evidence 
"indicates" that there "may" be a nexus between the 
current disability or symptoms and the veteran's service.  
The types of evidence that "indicate" that a current 
disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, there is no probative medical evidence 
indicating that a heart condition is associated with service.  
Additionally, the veteran's statements indicating a history 
of post-service symptoms of a heart condition do not 
demonstrate any in-service relationship.  Accordingly, an 
examination is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained private treatment 
records and the veteran submitted private treatment records.  
Additionally, he submitted and statements from himself and 
his brother in support of his claim.  

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


ORDER

Service connection for a heart condition, diagnosed as 
coronary artery disease, peripheral vascula disease, and 
unstable angina is denied. 



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


